DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 11/30/2021, cancelled claim 2, and amended claims 1, 3, 8, 9, and 12. Claims 1, and 3-12 are currently pending herein.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lenny R. Jiang (Applicant’s representative) on 12/16/2021.
The application has been amended as follows: 
In the Claims:
Replace Claim 4, line 4, with the following:
the electrical devices are accommodated in a front room provided in front of a
Replace Claim 9, line 4, with the following:
	the electrical devices are accommodated in a front room provided in front of a
Replace Claim 10, line 4, with the following:
	the electrical devices are accommodated in a front room provided in front of a
Allowable Subject Matter
Claims 1, and 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: A vehicle comprising: a plurality of electrical devices, a frame member that holds the plurality of electrical devices; and a bracket connecting a vehicle structural member and the frame member, wherein: the frame member includes: a frame main body having an electrical device accommodation portion that accommodates the plurality of electrical devices and a bracket attachment portion to which the bracket is attached; and an upper frame which is attached to the frame main body and covers the electric device plurality of electrical devices accommodated in the electrical device accommodation portion; the bracket attachment portion is attached to the bracket in a direction from a bottom of the vehicle to a top of the vehicle in a state where the bracket attachment portion overlaps the bottom of the bracket; the upper frame is attached to the frame main body in a direction from the top of the vehicle to the bottom of the vehicle; and the plurality of electrical devices are vertically stacked in the electrical device accommodation portion, in the direction from the top of the vehicle to the bottom of the vehicle, and in an order of longest device width to shortest device width in a vehicle width direction, as claimed in Claim 1 (emphasis added to allowable limitations not suggested or taught by the prior art).
The prior art discloses similar examples of vehicle electrical device accommodation apparatus (see attached Notice of References cited). However, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/JAMES M DOLAK/Primary Examiner, Art Unit 3618